DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 6/14/2022.
Election/Restriction
During a telephone conversation with Thomas Deibert on 3/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant affirmed the election in the response filed 6/14/2022.

Response to Arguments
All of Applicant’s arguments filed 6/14/2022 have been fully considered and are not persuasive.  
Applicant remarks that “Gutierrez specifically teaches the use of hydroxypropyl cellulose, which is a water soluble cellulose derivative. In stark contrast, the claims, as amended, recite wherein the carbohydrate-based gelling agent is ethyl cellulose. One of ordinary skill in the art will recognize that ethyl cellulose is water insoluble. Accordingly, Gutierrez teaches away from the invention defined in the claims as amended.”
This is not persuasive.  While Gutierrez teaches the use of HPC, which is water-soluble, this alone is not sufficient to say that Gutierrez teaches away from using water-insoluble structurants as Gutierrez does not criticize or discredit the use of water-insoluble agents.  Furthermore, Gutierrez teaches compositions that are preferably water free and essentially anhydrous, thus water-insoluble agents would be suitable for use.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrrez (US 5,871,720) and Guskey (WO 02/47639), Guskey is newly cited. 
The instant claims are directed to method comprising a) proving a transparent blend comprising a gelling agent (ethyl cellulose), optionally a polar oil, a compound of structure I and optionally an organo-modified silicone; and combining this blend with a personal care additive and optionally a carrier.
Claim ---10 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Gutierrez discloses a cosmetic composition (reading on personal care formulation) which is a translucent to a clear stick having low tack. The cosmetic composition maybe used to formulate deodorant and/or antiperspirant sticks. The cosmetic sticks are formed by combining (a) from 5.0-50.0 weight percent of a silicone fluid phase which comprises at least one hydroxy functionalized silicone fluid, at least one stabilizing agent and, optionally at least one additional silicone material; (b) from 40-95 weight percent of a gellant/solvent phase which comprises a mixture of dibenzylidene sorbitol and at least one solvent such as a polyhydric alcohol (for example, propylene glycol); and (c) an effective amount of at least one active ingredient (Abs and Col.1, ln. 10-15).  Suitable functionalized silanols include those of formula IA:

    PNG
    media_image1.png
    80
    725
    media_image1.png
    Greyscale
, wherein R2 and R3 are the same or different and are independently a C1-C4 straight chain alkyl and b is a number ranging from 0-10,000, which overlaps with the claimed compound I.
Example 21 of Gutierrez discloses a composition made by method b which comprises:
Preparing a gel phase comprising propylene glycol, hydroxypropyl cellulose (HPC) and dibenzylidene sorbitol (DBS);
Preparing an active phase, by adding all actives to a suitable mixing vessel and then mixing active phase and gel phase;
Preparing a silicone phase by mixing dimethiconol, phenyl trimethicone and dimethicone copolyol; and then adding this to the Active/Gel phase;
Once combined gel, active and silicone phases are homogeneous, fragrance and colors are added (cool. 14, lines 60-67 to col. 15, lines 1-30).
Example 22 is taught to comprise 41.5% propylene glycol, 1% HPC (reading on carbohydrate-based gelling agent), 1.5% DBS, 30% Al Zr tetrachlorhydrex gly, 25.4% silanol of examples 2-3, 3.75% phenyl trimethicone (reading on organo modified silicone), 3.0% surfactant and 1.25% fragrance. 
The silanol of Examples 2-3 is taught to be a compound of formula OH(CH3)2(SIO)yH, wherein y=40, which reads on the short chain silanol of formula I.
Regarding the claimed “formulations contains less than 0.01% water”, Example 22 above does not comprise water, which reads on the claimed less than 0.01% water, and Gutierrez teaches the antiperspirant formulations to be essentially anhydrous because DBS is unstable in water (Col. 13, ln.1-3).
The combined gel, active and silicone phases are considered to read on the claimed blend (a), wherein the blend is combined with the provided fragrance which reads on the claimed active steps (a), (b) and (d).  It is noted that step (c) is optional as is the presence of the polar oil, thus step (c) and the polar oil need not be taught by the prior art.
As discussed above, the combined gel, active and silicone phases are considered to read on the claimed blend (a) therefore the amount of HPC can be calculated to be .94%, the silanol of structure I is present in amounts of 23.92% and the phenyl trimethicone is present in amounts of 3.53%.  The amount of silanol and phenyl trimethicone overlap with the claimed amounts.  While the amounts of HPC do not overlap (.94 vs 1%),they are sufficiently close that a skilled artisan would have recognized a composition comprising .94% HPC vs 1% HPC to have the same properties absent evidence to the contrary.
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)."
 	Regarding claim 2:  While example 22 teaches the addition of a fragrance, Method B teaches that fragrances and/or colorants can be added, thus it would have been prima facie obvious to add colorant as this is specifically contemplated and would be expected to yield no more than expected from such as arrangement.
	While the prior art fails to teach the blend (a) to be transparent, Gutierrez teaches the final composition to be transparent and as discussed above after mixing the gel, active and silicone phases, these are added to a fragrance and/or colorant, as the final compositions are transparent, the addition of a fragrance and/or colorant is not expected to alter the transparency of the composition, the combined gel, active and silicone phases are expected to be transparent absent factual evidence to the contrary.
Furthermore, while Gutierrez does not teach blend (a) to be a thickening blend, nor teaches the formulation to be a long wear color cosmetic formulation, the recitation of  “thickening blend” and “long wear color cosmetic” is a recitation of intended use and as the prior art makes obvious the structure claimed, the blend is expected to be capable of being a thickening blend and capable of being used as a long wear color cosmetic absent factual evidence to the contrary.
However, Gutierrez does not teach the gelling agent to be ethyl cellulose.
Guskey teaches antiperspirant and deodorant compositions (Abs).  Guskey teaches the antiperspirant composition to be anhydrous (Pg. 4, ln. 10-25), a suitable antiperspirant active includes zirconium salts containing aluminum and glycine, such as alumunim/zirconium trichlorohydrex glycine (Pg. 4, ln. 3-5 and Guskey – claim 9).
Guskey teaches the composition to further comprise structurants which help provide the composition with the desired viscosity or product hardness. Suitable structurants for use include cellulosic structurants which are preferably HPC and ethylcellulose (Pg. 14, ln. 9-11 and Pg. 15, ln. 23-25).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gutierrez with those of Guskey.  One of skill in the art would have been motivated to substitute the HPC of Gutierrez with ethylcellulose as these are recognized by the prior art to be equivalent structuring agents suitable for use in anhydrous antiperspirant compositions. One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613